


Exhibit 10


RELATIONSHIP AGREEMENT


This Relationship Agreement (the “Agreement”) dated as of April 30, 2014 (the
“Effective Date”) is made and entered into between Ford Motor Company, a
Delaware corporation (“Ford”), and Ford Motor Credit Company LLC, a Delaware
limited liability company (“Ford Credit”).


RECITALS


A.
Ford Credit supports the sale of Ford’s products by providing, among other
things, wholesale, retail, and lease financing for the purchase and lease of
those products.



B.
Ford Credit is highly dependent on the public debt markets to raise funds for
its business.



C.
Ford Credit’s ability to raise funds in the public debt markets is highly
dependent on its credit ratings, which, in turn, are dependent on the level of
Ford Credit’s equity, the quality of its assets, and its liquidity.



D.
It is important to the success of Ford that Ford Credit remains a viable finance
company that can fund itself in the public debt markets and continue supporting
the sale of Ford’s products.



E.
Towards maintaining the viability of Ford Credit, the parties entered into (i)
an agreement dated October 18, 2001, as amended on December 12, 2006, and as
further amended on March 14, 2008 (the “Intercompany Agreement”), which provided
for certain agreements regarding transactions between them and the
creditworthiness of Ford Credit, and (ii) an Amended and Restated Support
Agreement dated November 6, 2008 (the “Support Agreement”), which provided for
Ford to make capital contributions to Ford Credit to keep its Managed Leverage
(as defined below) from exceeding 11.5 to 1.



F.
The parties desire (i) to combine the provisions of the Intercompany Agreement
and the Support Agreement into a new, single agreement, (ii) to make certain
revisions to those provisions, and (iii) to allocate and make available to Ford
Credit a portion of Ford’s Credit Agreement (as defined below). Upon the
Effective Date, the parties desire to terminate the Intercompany Agreement and
the Support Agreement.



NOW, THEREFORE, for good and valuable consideration and the mutual agreements
herein provided, the parties agree as follows:


1.
The parties agree that all Affiliate Receivables (as defined below) shall be on
arm’s-length terms. For purposes hereof, “Affiliate Receivables” means any
advance, loan, extension of credit, or other financing to Ford or any affiliate
of Ford whose assets and liabilities are classified on Ford’s consolidated
balance sheet as Automotive (“Automotive Affiliate”). Ford Credit shall enforce,
and cause any affiliate of Ford Credit whose assets and liabilities are
consolidated with Ford Credit’s on Ford Credit’s consolidated balance sheet
(“Credit Affiliate”) to enforce, all Affiliate Receivables in a commercially
reasonable manner, and Ford shall pay, shall cause its Automotive Affiliates to
pay, and shall guarantee its Automotive Affiliates’ payment of, Affiliate
Receivables in accordance with their terms.



2.
Ford Credit shall not, nor shall it permit any Credit Affiliate to, guarantee
any indebtedness of (other than Permitted Guarantees), or purchase any equity
securities issued by, or make any other investment in, Ford (parent company
only) or any Automotive Affiliate. In addition, Ford Credit shall not, nor shall
it permit any Credit Affiliate to, purchase or finance any real property (other
than Permitted Mortgages) or manufacturing equipment (including tooling) from or
of Ford or any Automotive Affiliate that is classified as an Automotive asset on
Ford’s consolidated balance sheet. Ford shall not, nor shall it permit any
Automotive Affiliate to request or require Ford Credit or any Credit Affiliate
to do any of the transactions prohibited by this paragraph 2. For purposes
hereof, “Permitted Guarantees” shall mean guarantees by Ford Credit or Credit
Affiliates of indebtedness of Ford or Automotive Affiliates that are cash
collateralized in full and guarantees that are not cash collateralized in full
but which at any time do not exceed $500 million in the aggregate, and
“Permitted Mortgages” shall mean financing by Ford Credit or Credit Affiliates
of real property of Ford or Automotive Affiliates which at any time does not
exceed $500 million in the aggregate.







--------------------------------------------------------------------------------




3.
As used herein, “Managed Leverage” means, as of the end of each calendar
quarter, Ford Credit’s managed leverage reported in, and calculated in
accordance with the managed leverage formula as set forth in, Ford Credit’s
periodic report (Form 10-Q or Form 10-K, as the case may be) covering such
calendar quarter filed with the United States Securities and Exchange
Commission. In the event that Ford Credit’s Managed Leverage as of the end of
any calendar quarter, beginning with the calendar quarter ending June 30, 2014,
is higher than 11.5 to 1, then, upon demand by Ford Credit, Ford shall make or
cause to be made a capital contribution to Ford Credit in an amount sufficient
to have caused such Managed Leverage to have been 11.5 to 1. Such capital
contribution, if required, will be made not later than 30 days after the filing
by Ford Credit of its Form 10-Q or Form 10-K, as the case may be, covering such
calendar quarter.



4.
Ford Credit shall, and shall cause each Credit Affiliate to, conduct its
business, including its finance and lease business, in a prudent and
commercially reasonable manner, including maintaining and adhering to credit
risk underwriting standards for finance and lease receivables and residual
assumptions for lease receivables it acquires or originates that are consistent
with industry standards. Ford shall not, nor shall it permit any Automotive
Affiliate to, require Ford Credit or any Credit Affiliate to accept credit or
residual risk beyond what it would be willing to accept acting in a prudent and
commercially reasonable manner. For avoidance of doubt, acquisition or
origination of finance or lease receivables having terms that are not
market-based shall be considered to be prudent and commercially reasonable if
subsidies (in the form of interest rate subvention payments, guarantees,
residual risk sharing arrangements, or otherwise) are provided by Ford or an
Automotive Affiliate in an amount sufficient to assure that Ford Credit or a
Credit Affiliate, as the case may be, will receive the economic benefits of such
receivables as if they had been acquired or originated on market-based terms.
Notwithstanding the foregoing, in recognition of the fact that Ford uses Ford
Credit as the exclusive provider of financial services for special retail and
lease programs to support the sale of products manufactured by Ford and other
Automotive Affiliates, it is understood that it would be commercially reasonable
and prudent for Ford Credit to accept, to a limited extent, higher levels of
credit risk than it might otherwise accept in order to continue as the exclusive
provider of financial services to Ford and the other Automotive Affiliates with
respect to such programs. For any given program, Ford Credit may waive its right
to be the exclusive provider of financial services to Ford and the other
Automotive Affiliates.



5.
Ford and Ford Credit agree that (a) Ford Credit shall at all times maintain its
books, records, financial statements, and bank accounts separate from those of
Ford and any Automotive Affiliate; (b) Ford Credit shall maintain its assets in
such a manner that it will not be costly or difficult to segregate, ascertain,
or identify its assets from those of Ford and any Automotive Affiliate; (c) the
funds and other assets of Ford Credit shall not be commingled with those of Ford
or any Automotive Affiliate; (d) Ford Credit shall at all times hold itself out
as a legal entity separate and distinct from Ford and any Automotive Affiliate;
(e) except with respect to the agreements set forth in Paragraph 3 hereof and
Paragraphs 9 through 16 hereof, each will act in a manner and conduct its
business such that creditors of Ford, acting reasonably, will rely primarily on
the creditworthiness of, and look solely to the assets of Ford, for repayment of
indebtedness, and creditors of Ford Credit, acting reasonably, will rely
primarily on the creditworthiness of, and look solely to the assets of Ford
Credit, for repayment of indebtedness; and (f) they otherwise will take such
reasonable and customary action so that Ford Credit will not be consolidated
with Ford or any Automotive Affiliate in any case or other proceeding seeking
liquidation, reorganization, or other relief with respect to Ford or any
Automotive Affiliate or its debts under any bankruptcy, insolvency, or other
similar law.



6.
In the event that Ford or any of its subsidiaries engages in a corporate
transaction that causes the Pension Benefit Guaranty Corporation (“PBGC”) to
threaten to terminate the pension plans sponsored by Ford or any of its
subsidiaries, Ford shall, or shall cause any of its subsidiaries to, seek to
negotiate a settlement with the PBGC to avoid an involuntary plan termination.
In connection with such negotiated settlement, Ford shall endeavor not to grant
to the PBGC a security interest in the assets of Ford Credit that has priority
over the claims of unsecured creditors of Ford Credit.



7.
All determinations to be made under this Agreement shall be made in accordance
with, or with reference to financial statements prepared in accordance with,
United States generally accepted accounting principles. For purposes of this
Agreement, the term “lease receivables” shall mean “net investment in operating
leases” as stated on or reflected in Ford Credit’s consolidated financial
statements.







--------------------------------------------------------------------------------




8.
During the term of this Agreement, Ford Credit shall continue to make inventory
and capital financing generally available to dealers of vehicles manufactured or
sold by Ford or its Automotive Affiliates and shall continue to make retail and
lease financing generally available to such dealers’ customers to substantially
the same extent that Ford Credit has historically made such services available,
so long as providing such services to such an extent would not result in a
breach of any of the foregoing provisions. Nothing herein precludes Ford Credit
from providing or continuing to provide financial services to automotive
manufacturers other than Ford or its Automotive Affiliates.



9.
Subject to the terms set forth in Paragraphs 10-16 hereof, Ford has agreed to
designate Ford Credit as a Subsidiary Borrower under the Second Amended and
Restated Credit Agreement, dated as of December 15, 2006, as amended and
restated on November 24, 2009 and as further amended and restated as of April
30, 2014 (as further amended, supplemented, or modified from time to time, the
“Credit Agreement;” unless otherwise defined herein, capitalized terms used in
this Agreement have the meanings ascribed to them in the Credit Agreement),
among Ford Motor Company, the Subsidiary Borrowers from time to time party
thereto, the several banks and other financial institutions or entities from
time to time party thereto, JPMorgan Chase Bank, N.A., as administrative agent,
and the other agents party thereto.



10.
During the term of the Credit Agreement, Ford Credit shall have the irrevocable
right to borrow for any purpose up to $2,000,000,000 (the “Maximum Amount”)
under the terms and conditions of the Credit Agreement and agrees not to have
any outstanding borrowings thereunder at any time in excess of the Maximum
Amount.



11.
Ford shall not terminate the Credit Agreement prior to its maturity or take any
other action that would impair Ford Credit’s ability to borrow the Maximum
Amount under the Credit Agreement, in each case without Ford Credit’s prior
written consent.



12.
Notwithstanding the foregoing, Ford may take actions with regard to the Credit
Agreement (e.g., amendment, restatement, cancellation, and replacement) so long
as the resulting credit available thereunder to Ford Credit up to the Maximum
Amount is not materially adversely affected.



13.
Ford agrees in advance to approve all Ford Credit actions pursuant to its right
as a Subsidiary Borrower under the Credit Agreement that would require Ford’s
consent. No written Ford approvals to Ford Credit’s actions under the Credit
Agreement will be required except those written consents explicitly required by
the terms of the Credit Agreement (e.g., guarantee, legal opinions).



14.
Ford agrees to guarantee the Obligations of Ford Credit as a Subsidiary Borrower
as required by and in accordance with the terms of the Credit Agreement.



15.
Ford Credit will reimburse Ford for a proportion of the total costs incurred by
Ford under the Credit Agreement that is equal to the proportion that the Maximum
Amount bears to the total Commitments under the Credit Agreement.



16.
Ford and Ford Credit will promptly and duly execute and deliver such further
documents and assurances and take such further actions as may from time to time
be necessary to carry out the intent and purpose of Paragraphs 9 through 15 of
this Agreement.



17.
This Agreement shall be construed and interpreted in accordance with, and
governed by, the internal laws of the State of New York, excluding any choice of
law rules that may direct the application of the laws of another jurisdiction.



18.
This Agreement shall terminate initially on April 30, 2019 (the “Termination
Date”). On April 30, 2015, and on each April 30 thereafter during the term of
this Agreement, the Termination Date shall be extended automatically for an
additional one-year period (ending on the April 30 next following the
then-current Termination Date) unless either party shall have given the other
party written notice during the period beginning on the January 1 and ending on
the April 1 immediately preceding such April 30, specifying its election not to
extend the Termination Date beyond the then-current Termination Date and that
the term of this Agreement shall, therefore, expire on such then-current
Termination Date.



19.
As of the Effective Date, the Intercompany Agreement and the Support Agreement
are both terminated.





--------------------------------------------------------------------------------






20.
No person other than Ford and Ford Credit, and their permitted successors and
assigns, shall have any right to enforce any term of this Agreement.



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.




FORD MOTOR COMPANY
 
FORD MOTOR CREDIT COMPANY LLC

 
 
 
 
 
By:
 /s/ Neil M. Schloss                                        
 
By:
 /s/ Michael L. Seneski                                    
 
Neil M. Schloss
 
 
Michael L. Seneski
 
Vice President and Treasurer
 
 
Chief Financial Officer and Treasurer





            


